DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino et al. (US Pub No 2002/0066431).
In regard to claim 1, Ino discloses intake manifold (see Abstract and Figs 3 and 4) comprising: 
an intake air introduction port (11, Fig 4);
a surge tank (14) into which intake air is introduced from the intake air introduction port (Paragraph 0029: “an air connector 12 which is integrally arranged on the downstream side of the throttle passage 11; a surge tank 14 which is connected with the air connector 12 by the opening section 13”); and 
a plurality of intake pipes (16) branching from the surge tank and arranged side by side “left to right” as seen in Fig 4) so as to surround the surge tank (best seen in Fig 3), the intake air introduction port being connected to one end side of the surge tank in a direction in which the intake pipes are arranged (at the “left-most” end in the perspective of Fig 4),
wherein the surge tank is provided with a stepped portion (see annotated image below) over the direction in which the intake pipes are arranged (see annotated image below),
wherein the stepped portion has an erected wall (see annotated image below) erected from a surface of the surge tank (generally forming a side wall of the surge tank, extending across the “long” wall portion of the tank) and connected to the plurality of intake pipes (all parts of the manifold being connected), and a curved wall (see annotated image below) connecting a tip side of the erected wall (the corner where the erected wall and curved wall meet) and the surface of die surge tank (being integrated with the rest of the surge tank), and
wherein the surge tank is provided with a concave portion (see annotated image below) recessed toward the stepped portion (being “caved in” towards the erected wall and curved wall) at an intermediate portion in the direction in which the intake pipes are arranged (being located part way between the “first” and “last” of intake pipes 16).
In regard to claim 2, Ino discloses the manifold of claim 1, wherein the concave portion has a wall surface (the inner wall surface of the concave portion) facing a connection port of the intake air introduction port to the surge tank (said inner wall facing the entrance to passage 11 and throttle 2).

    PNG
    media_image1.png
    914
    917
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747